Citation Nr: 0420128	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-32 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for depression, on a direct 
basis and secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1969.


This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 RO decision that denied service 
connection for depression, claimed as anxiety and depression.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection for depression, 
claimed as anxiety and depression.  He attributes this 
condition to his active duty service in Vietnam.  In the 
alternative, he alleges that this condition developed 
secondary to his service-connected adult onset diabetes 
mellitus, type 2, and his service-connected peripheral 
neuropathy of the bilateral lower extremities.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Initially, the Board notes that additional medical records 
appear to be available to support the veteran's claim.  A 
medical treatment report, dated in March 2001, noted the 
veteran's history of receiving treatment from a private 
psychologist in the 1980s for treatment of depression and 
relationship problems.  The Board also believes, in light of 
the VCAA and Allen v. Brown, 7 Vet. App. 439 (1995), that a 
VA examination for mental disorders is warranted to determine 
the etiology of the veteran's depression.

Accordingly, the case is remanded for the following:  



1.  The veteran should be asked to 
identify (names, addresses, dates) all 
sources of treatment that he has received 
for any psychiatric disorder since his 
discharge from the service, and he should 
execute necessary records-release forms.  
The Board is particularly interested in 
treatment records from a private 
psychologist the veteran received 
treatment from in the 1980s.  The RO 
should attempt to obtain copies of the 
related medical records which have not 
previously been obtained. 

2.  After any evidence obtained as a 
result of the above development has been 
associated with the claims folder, then 
the veteran should be scheduled for a VA 
examination for mental disorders to 
determine the etiology of any diagnosed 
depression (or any other psychiatric 
disorder) found to be present.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The examiner is 
requested to provide an opinion 
concerning the etiology of any depression 
(or any other psychiatric disorder) found 
to be present, to include whether it 
likely, is at least as likely as not, or 
unlikely to have been (a) caused or 
aggravated by his active duty service; or 
(b) caused or aggravated by his service-
connected conditions, including Type II 
diabetes mellitus and peripheral 
neuropathy of the bilateral lower 
extremities.  The degree of depression 
pathology that would not be present but 
for the service-connected conditions 
disability should be identified, to the 
extent possible.  By aggravation it is 
meant an increase in the over-all 
disability due to diabetes and/or 
peripheral neuropathy.  The term "as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  A rationale should 
be provided for all opinions expressed. 
The veteran's claims files must be made 
available to the examiner prior to 
examination, and the examination report 
should indicate whether the veteran's 
medical records were reviewed.

3.  Then, and after assuring that there 
has been compliance with the notice and 
duty to assist provisions of the law, the 
RO should review the veteran's claim for 
service connection for depression, on a 
direct basis and secondary to service-
connected disabilities.  If the claim 
remains denied, the veteran should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




(CONTINUED ON NEXT PAGE)

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




